Case: 10-50646     Document: 00511529852         Page: 1     Date Filed: 07/05/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 5, 2011
                                     No. 10-50646
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

SHOLOMO DAVID,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 3:10-CR-595-1


Before REAVLEY, BENAVIDES, and CLEMENT, Circuit Judges.
PER CURIAM:*
        Sholomo David appeals his guilty plea conviction and 18-month sentence
of imprisonment for escape from a federal institution. See 18 U.S.C. § 751.
        David first argues that his plea was not voluntary because he was not
informed of his maximum sentence and because he feels he was not properly
represented by counsel. Our review of the record shows that David’s plea was
voluntary and that he was advised of the statutory maximum sentence he could
receive. Therefore, he has not shown plain error in connection with this claim.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-50646    Document: 00511529852      Page: 2    Date Filed: 07/05/2011

                                  No. 10-50646

See United States v. Vonn, 535 U.S. 55, 58-59 (2002); see also Blackledge v.
Allison, 431 U.S. 63, 74 (1977); Hobbs v. Blackburn, 752 F.2d 1079, 1081-82 (5th
Cir. 1985).
      David also argues that he received ineffective assistance of counsel. As a
general rule, this court will not consider an ineffective-assistance-of-counsel
claim that was not raised in district court. United States v. Higdon, 832 F.2d
312, 313-14 (5th Cir. 1987). Moreover, the Supreme Court has emphasized that
a 28 U.S.C. § 2255 motion is the preferred method for raising a claim of
ineffective assistance of counsel. See Massaro v. United States, 538 U.S. 500,
504-05 (2003). As the record for this case is not sufficiently developed to qualify
for an exception to that general rule, we decline to consider David’s ineffective-
assistance-of-counsel claim in this appeal without prejudice to his ability to raise
this claim in a § 2255 motion.
      The judgment of the district court is AFFIRMED.




                                         2